UBS Life Insurance Company USA 10th Floor 1200 Harbor Blvd. Weehawken, NJ07086 Direct Line: 1-201-352-2385 Toll-Free:1-800-986-0088 UBS Life August 29, 2011 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:UBS Life Insurance Company USA Separate Account File No. 811-07536 Filing Under Rule 30b2-1 Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), UBS Life Insurance Company USA Separate Account, a unit investment trust registered under the Act, recently mailed to its contract owners the semi-annual report of the underlying management investment company, the AllianceBernstein Variable Products Series Fund. Pursuant to Rule 30b2-1 under the Act, onAugust 19, 2011,the AllianceBernstein Variable Product Series Fund (811-05398)filed its semi-annual report with the Commission via EDGAR. To the extent necessary, that filing is incorporated herein by reference. This filing constitutes the filing of that report as required by Rule 30b2-1 under the Act. Sincerely, /s/ Lance A. Warrick Lance A. Warrick Senior Vice President & Secretary cc:Fred Bellamy
